DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 12/07/2021 amended claims 1, 2, and 5-13, and added new claim 14. Claims 1-14 are currently pending herein.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: An apparatus comprising: a tugger cart comprising: a tugger frame comprising a first side member, a second side member, and a locking member disposed in between the first side member and the second side member; a plurality of wheels coupled to a bottom of the tugger frame; a first roller assembly coupled to an inner surface of the first side member and moveable in a vertical direction relative to the first side member, a second roller assembly coupled to an inner surface of the second side member and moveable in the vertical direction relative to the second side member, wherein each of the first roller assembly and the second roller assembly comprise a respective roller assembly frame and a respective plurality of wheels rotatably coupled to the respective roller assembly frame, wherein the respective roller assembly frame supports the respective plurality of wheels such that at least a portion of each of the respective plurality of wheels extends above the respective roller assembly frame and the portion of each of the respective plurality of wheels is disposed along a slant that declines from a rear of the tugger frame to a front of the tugger frame; and an actuator that raises upon a first activation and lowers upon a second activation the first roller assembly and the second roller assembly relative to the first side member and the second side member, respectively, wherein the locking member releasably secures a rider cart to the tugger frame when the rider cart is rolled over the locking member, as claimed in Claim 1 and similarly claimed in Claim 13 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of tugger cart apparatus (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618